UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 01-5009
ELGIN ANDERSON COOK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Henry C. Morgan, Jr, District Judge.
                            (CR-01-72)

                      Submitted: June 6, 2002

                      Decided: July 11, 2002

   Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

David M. Tichanski, Hampton, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Lisa R. McKeel, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. COOK
                             OPINION

PER CURIAM:

   Elgin Anderson Cook was convicted of possession with intent to
distribute cocaine, in violation of 21 U.S.C.A. § 841(b)(1)(B), and
was sentenced to 66 months imprisonment. On appeal, Cook claims:
(1) the district court erred by denying his motion to suppress cocaine
found in the vehicle Cook was driving at the time of his arrest; (2)
the district court erred by refusing to accept Cook’s instruction
regarding the possession element of the crime; and (3) the evidence
at trial was insufficient to support the conviction. Finding no revers-
ible error, we affirm.

   We review the district court’s legal conclusions made in the course
of a suppression hearing de novo, but we review the underlying fac-
tual findings for clear error. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998). The evidence is reviewed in the light most
favorable to the Government, as the prevailing party below. Id. In
Colorado v. Bertine, 479 U.S. 367 (1987), the Supreme Court held
that an officer is entitled to open closed containers while conducting
a routine inventory search of an impounded vehicle, providing:

    Even if less intrusive means existed of protecting some par-
    ticular types of property, it would be unreasonable to expect
    police officers in the everyday course of business to make
    fine and subtle distinctions in deciding which containers or
    items may be searched and which must be sealed as a unit.
    When a legitimate search is under way, and when its pur-
    pose and its limits have been precisely defined, nice distinc-
    tions between closets, drawers, and containers, in the case
    of a home, or between glove compartments, upholstered
    seats, trunks, and wrapped packages, in the case of a vehi-
    cle, must give way to the interest in the prompt and efficient
    completion of the task at hand.

Id. at 375 (internal citations and quotation marks omitted); see also
United States v. Brown, 787 F.2d 929, 931-32 (4th Cir. 1986) (hold-
ing that defendant’s vehicle lawfully was impounded following his
arrest for driving under the influence of alcohol and ensuing inventory
                       UNITED STATES v. COOK                         3
search was valid under the Fourth Amendment). Accordingly, the dis-
trict court did not err in denying Cook’s motion to suppress the
cocaine because the officer discovered the cocaine during an inven-
tory search of the vehicle, in accordance with the relevant Virginia
regulations.

   Additionally, the district court did not abuse its discretion in
declining to use Cook’s proffered jury instruction. See United States
v. Patterson, 150 F.3d 382, 389 (4th Cir. 1998) (stating standard of
review); United States v. Lewis, 53 F.3d 29, 32-33 (4th Cir. 1995)
(establishing relevant test to determine whether trial court erred in
denying instruction).

   Finally, the evidence adduced at trial was sufficient to support
Cook’s conviction for possession with intent to distribute cocaine. See
Glasser v. United States, 315 U.S. 60, 80 (1942) (providing standard
of review); United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996)
(discussing elements of possession with intent to distribute a con-
trolled substance).

  Accordingly, we affirm Cook’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED